           Case 1:19-cv-06185-AJN Document 21 Filed 08/23/19 Page 1 of 45




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------- X
CHRISTOPHER GEORGE , JESSICA CHANDRA, :
LISA JAME, CHELSEA MALEY, APRIL                                  :
BODDIE, MICKAEL LOUIS, EDUARDO LEACH, :                              Case No.: 19-cv-06185(AJN)(SN)
JOSH FOLAN, LOGAN VAIRO, BASMA                                   :
ATTIEH, and ROBERT CAROBENE on behalf of :                           AMENDED CLASS ACTION
themselves and a class of similarly situated                     :   COMPLAINT
individuals,                                                     :
                                                                 :
                                       Plaintiffs,               :   Jury Trial Demanded
                                                                 :
                   v.                                            :
                                                                 :
STARBUCKS CORPORATION d/b/a                                      :
STARBUCKS COFFEE COMPANY,                                        :
                                                                 :
                                       Defendant.
---------------------------------------------------------------- X

        Plaintiffs Christopher George, Jessica Chandra, Lisa Jame, Chelsea Maley, April Boddie,

Mickael Louis, Eduardo Leach, Josh Folan, Logan Vairo, Basma Attieh, and Robert Carobene,

individually, and on behalf of a proposed Class (the “Class” or “Plaintiffs”), by and through their

undersigned counsel, as and for their Amended Complaint against Defendant Starbucks

Corporation d/b/a Starbucks Coffee Company (“Starbucks” or “Defendant”), hereby allege as

follows:

                                     PRELIMINARY STATEMENT

        1.       Starbucks has built itself into one of the most recognizable brands in the world by

selling an image of a company that cares about its products and its customers — and it asks its

customers to pay a hefty premium for its products as a result. The reality is a far different story.

Starbucks stores throughout Manhattan have for many years been permeated with a toxic

pesticide called Dichlorvos (2,2-dichlorovinyl dimethyl phosphate or “DDVP”), which is highly

poisonous and completely unfit for use in proximity to food, beverages and people. Starbucks
         Case 1:19-cv-06185-AJN Document 21 Filed 08/23/19 Page 2 of 45




knows about the poisonous qualities of DDVP and knows that it has been used in Starbucks’

stores throughout Manhattan, but has neither taken appropriate action to stop its use nor

informed customers about the dangerous conditions to which they have been unwittingly

exposed. In doing so, Starbucks has knowingly put its customers’ well-being at risk.

       2.      DDVP is an active ingredient emitted into the air through products called “No-

Pest Strips,” which are only intended to be used in unoccupied structures to rid such structures of

vermin, bugs and insects. However, they are explicitly not to be used anywhere human beings

are present, and especially in situations where the pesticide could come into contact with food

and/or drinks. The label on these products clearly warns:

               “Do not use in the food/feed areas of food/feed processing or
               food/feed manufacturing or food/feed service establishments,”
               and “Do not use in kitchens, restaurants or areas where food is
               prepared or served.”

       3.      The Center for Disease (“CDC”) control has cautioned that:

               “Dichlorvos can chemically react with an important enzyme in
               your brain and nerves called acetylcholinesterase and stop
               them from working properly. When this happens, signals sent
               between your nerve cells and to your muscles are disrupted.”

       4.      The CDC has further warned that symptoms from DDVP exposure include:

               “loss of bladder control,” “muscle tremors,” “labored
               breathing,” “nausea,” “anxiety,” “diarrhea,” “muscle
               weakness,” “convulsions” and paralysis” and that more severe
               exposure can even “result in coma, inability to breathe and
               death.”

       5.      On numerous occasions over the last several years, Starbucks’ employees and

third-party exterminators have informed regional and district management – both verbally and in

writing – about the improper and dangerous use of No-Pest Strips throughout stores in

Manhattan. Nonetheless, despite these complaints, Starbucks has continued to allow No-Pest




                                                 2
           Case 1:19-cv-06185-AJN Document 21 Filed 08/23/19 Page 3 of 45




Strips to be used in its Manhattan stores – left to contaminate the food and beverages that

Starbucks sells to consumers as the most premium products available. Needless to say,

Starbucks has closely held this information and has not disclosed to the public that DDVP has

poisoned the environment in its stores.

                                JURISDICTION AND VENUE

       6.      Plaintiffs commenced this action on May 21, 2019 by filing a summons and

complaint, titled George v. Starbucks Corp., Index No. 653015/2019 (the “State Complaint”).

Subsequently, Defendant removed this case to this Court pursuant to 28 U.S.C. §1441(a) on July

2, 2019.

       7.      The Court has jurisdiction over this matter under diversity of citizenship, which is

codified pursuant to 28 U.S.C. § 1332, given that Plaintiffs are citizens of the States of New

York, South Carolina and California, and Defendant is a corporation incorporated and with a

principal place of business in the State of Washington, and this action involves an amount in

controversy in excess of $75,000, exclusive of interest and costs. The Court also has jurisdiction

pursuant to the Class Action Fairness Act, 28 U.S.C. § 1332(d), because the proposed Class has

more than 100 members, contains at least one member of diverse citizenship from Defendants,

and the amount in controversy exceeds $5 million.

       8.      The Court has personal jurisdiction over Starbucks because it conducts business

in New York and a substantial portion of the events and omissions giving rise to this action took

place in New York, NY. By way of example only, Starbucks has over 100 retail stores in

Manhattan. Plaintiffs all purchased Starbucks products at Starbucks stores in Manhattan

throughout the relevant time period, and, upon information and belief, were exposed to the toxic

chemical described below.




                                                 3
         Case 1:19-cv-06185-AJN Document 21 Filed 08/23/19 Page 4 of 45




       9.      Venue is proper in the Southern District of New York pursuant to 28 U.S.C. §

1391 because a substantial part of the events and omissions giving rise to this action occurred in

this district and because Defendant operates and conducts business in this district on a regular

and daily basis.

                                            PARTIES

       10.     Plaintiff Christopher George is an adult resident of New York, NY.

       11.     Plaintiff Jessica Chandra is an adult resident of New York, NY.

       12.     Plaintiff Lisa Jame is an adult resident of New York, NY.

       13.     Plaintiff Chelsea Maley is an adult resident of Lindenhurst, NY.

       14.     Plaintiff April Boddie is an adult resident of New York, NY.

       15.     Plaintiff Mickael Louis is an adult resident of Brooklyn, NY.

       16.     Plaintiff Eduardo Leach is an adult resident of Brooklyn, NY.

       17.     Plaintiff Josh Folan is an adult resident of Playa Del Rey, CA.

       18.     Plaintiff Logan Vairo is an adult resident of Bluffton, SC.

       19.     Plaintiff Basma Attieh is an adult resident of Queens, NY.

       20.     Plaintiff Robert Carobene is an adult resident of Queens, NY.

       21.     Starbucks is a foreign business corporation organized and existing under the laws

of the State of Washington with a principal place of business at 2401 Utah Avenue South,

Seattle, Washington 98134. Starbucks owns and operates a global chain of coffee shops

comprising over 13,000 stores in more than 70 countries.




                                                 4
         Case 1:19-cv-06185-AJN Document 21 Filed 08/23/19 Page 5 of 45




                                 FACTUAL ALLEGATIONS

I.     BACKGROUND

       22.     Coffee is one of the most popular drinks in the word, and particularly in the

United States, where more than 60 percent of the population drinks at least one cup daily.1 This

makes the United States the biggest coffee consuming nation in the world, drinking

approximately 400 million cups of coffee per day.2 The United States is home to more than

35,000 retail coffee shops.3

       23.     In 1971, Starbucks was founded as a fledgling operation based on the inspiration

of three partners who saw an opportunity to provide high quality coffee to an otherwise stale

market for gourmet coffee.4 However, it was not until 1987—when Howard Schulz purchased

what was then a six store operation—that Starbucks started its famous ascent to the top of this

ultra-competitive market. In his first year at the helm, Mr. Schulz generated $1.3 million in

revenue.5

       24.     Within only a few years, Mr. Schulz had transformed Starbucks and would soon

thereafter forever change the way Americans drink coffee. By 1989, Starbucks had grown to 46

domestic store locations across the Northwest and Midwest. By 1992, when Starbucks held its

initial public offering (“IPO”), it had 140 U.S. locations and more than $73.5 million in revenue.




1
       https://www.washingtonpost.com/news/wonk/wp/2015/06/17/19-maps-and-charts-that-
explain-pretty-much-everything-about-coffee/?utm_term=.b955f7397784 (last visited May 14,
2019)
2
       http://www.e-importz.com/coffee-statistics.php (last visited May 14, 2019)
3
       https://www.beveragedaily.com/Article/2018/11/06/US-coffee-shop-market-grows-to-
45.4bn-valuation-in-2018 (last visited May 14, 2019)
4
       https://www.starbucks.com/about-us/company-information (last visited May 14, 2019)
5
       http://ceroncatalina.com/starbucks/history/ (last visited May 14, 2019)

                                                5
            Case 1:19-cv-06185-AJN Document 21 Filed 08/23/19 Page 6 of 45




The IPO raised $25 million by selling 12 percent of the Company, putting its total valuation at

approximately $271 million.6

           25.   Of course, that was only the beginning of Starbucks’ road to coffee domination.

As of 2018, Starbucks had approximately 13,000 stores worldwide, served approximately 3.1

billion customers, generated $24.7 billion in revenue and employed more than 275,000

employees.7

II.        STARBUCKS’ CLAIMS ABOUT THE “STARBUCKS EXPERIENCE”

           26.   Starbucks is widely used as a case study for its ability to market itself in a highly

competitive industry. Starbucks has implemented a relentless and widespread campaign to

convince the public that it provides premium products in a superior environment relative to other

retail coffee, beverage and food sellers.

           27.    In fact, Starbucks has coined a term to describe the premium environment it sells

its customers—the “Starbucks Experience.” As the Company has explained in its annual SEC

filings:

                 [T]he Starbucks Experience is built upon superior customer service
                 and a seamless digital experience as well as clean and well-
                 maintained stores that reflect the personalities of the
                 communities in which they operate, thereby building a high
                 degree of customer loyalty.8

           28.   Without any ambiguity, Starbucks holds out to its own shareholders in publicly

available documents that the cleanliness and well-maintenance of its stores builds customer

loyalty and is an integral part of what it offers to its customers.




6
      Id.
7
      https://www.sec.gov/Archives/edgar/data/829224/000082922418000052/sbux-
9302018x10xk.htm (last visited May 14, 2019)
8
      Id. (emphasis added)

                                                   6
         Case 1:19-cv-06185-AJN Document 21 Filed 08/23/19 Page 7 of 45




       29.      The cleanliness of its stores is so critical because Starbucks actively urges

customers to not merely buy products there, but to congregate in its stores. Starbucks markets its

stores as a “Third Place” —a place on par with their homes and offices where its customers

gather and build a sense of community.9 Starbucks states:

                We are committed to creating a culture of warmth and belonging
                where everyone is welcome. This policy is intended to help
                maintain the third place environment in alignment with our
                mission “to inspire and nurture the human spirit – one person, one
                cup and one neighborhood at a time.”10

       30.      Of course, Starbucks also attempts to convince the public that it sells premium

products made from premium ingredients. According to Starbucks, its care in selecting only the

best ingredients ensures that its food and beverages not only taste good, but substantively

improve its customers’ well-being.

       31.      For instance, but only by way of example, as the Company has explained in one

advertisement, its coffee contains the “Best Coffee for the Best You” and the “Taste of

Inspiration.”




9
       https://www.starbucks.com/about-us/company-information (last visited May 1, 2019)
10
       https://stories.starbucks.com/press/2018/use-of-the-third-place-policy/ (last visited May
1, 2019)

                                                  7
         Case 1:19-cv-06185-AJN Document 21 Filed 08/23/19 Page 8 of 45




       32.     Plaintiff Attieh viewed this advertisement in New York.

       33.     Starbucks emphasizes that the quality of its products and ingredients sets it apart

from its competitors. Starbucks tells its customers that any product other than its own is nothing

short of a “compromise:”




       34.     Plaintiff Attieh viewed this advertisement in New York.

       35.     Starbucks also promises to oversee the entire production process, from farming to

distribution, to ensure that the Company’s products contain only those premium ingredients:

               Starbucks is committed to selling the finest whole bean coffees and
               coffee beverages. To ensure compliance with our rigorous coffee
               standards, we control coffee purchasing, roasting and packaging
               and the global distribution of coffee used in our operations.11




11
      https://s22.q4cdn.com/869488222/files/doc_financials/annual/2017/01/FY17-Starbucks-
Form-10-K.pdf (last visited May 14, 2019)

                                                 8
         Case 1:19-cv-06185-AJN Document 21 Filed 08/23/19 Page 9 of 45




       36.     Starbucks maintains that this process has led to “an excellent reputation globally

for the quality of our products, for delivery of a consistently positive consumer experience and

for our global social impact programs.”12

       37.     As one popular Starbucks marketing campaign extolls, “It’s Not Just Coffee. It’s

Starbucks” and attempts to portray Starbucks coffee as uniquely premium:




       38.     Plaintiff Attieh viewed both of these advertisements in New York and Plaintiff

Folan viewed the advertisement claiming that Starbucks coffee “is handcrafted all the way from

the farm to you” in New York.

       39.     From the quality of the ingredients to the process in which its products are made,

Starbucks promises its customers the “PERFECT” coffee and a coffee-drinking experience that

a customer “won’t find [] in any other cup of coffee:”



12
       Id.

                                                9
        Case 1:19-cv-06185-AJN Document 21 Filed 08/23/19 Page 10 of 45




       40.     Plaintiff Boddie viewed the advertisement referencing the “heart, soul . . . love”

that Starbucks includes in its coffee products while in New York.

       41.     Upon information and belief, Starbucks’ marketing campaign includes several

other advertisements not included herein that are in the exclusive possession of Starbucks.

       42.     Upon further information and belief, these advertisements ran across the country,

including in New York.

       43.     As a result of Starbucks’ pervasive advertising campaign, Starbucks intentionally

fostered the belief that its customers only received the best—premium products made with

premium ingredients that can be enjoyed in a premium environment.




                                                10
        Case 1:19-cv-06185-AJN Document 21 Filed 08/23/19 Page 11 of 45




III.   STARBUCKS CHARGES PREMIUM PRICES FOR “PREMIUM” PRODUCTS


       44.     Starbucks openly admits that it charges a significantly higher price for its products

than its competitors do in exchange for the so-called premium products and environment

Starbucks, and Starbucks alone, provides.

       45.     According to the Company’s own estimates, Starbucks charges 38% more for its

coffee than do its competitors.13 The higher prices Starbucks charges only reinforces the image

it seeks to cultivate as a premium brand with premium products.

       46.     Far from hiding the fact that customers pay more to purchase its products, this

premium pricing is a central component of its marketing campaigns. Starbucks trumpets these

higher prices to differentiate it from cheaper (and supposedly lower quality) competition.

       47.     In fact, Starbucks cautions customers against choosing a cheaper alternative as

such options would require them to pay some sort of ominous hidden price:




13
       https://markets.businessinsider.com/news/stocks/starbucks-stock-price-expensive-coffee-
in-morning-losing-to-cheaper-competition-afternoons-2018-6-1027320203 (last visited May 10,
2019)

                                                11
        Case 1:19-cv-06185-AJN Document 21 Filed 08/23/19 Page 12 of 45




       48.     In another, similar, advertisement, Starbucks implores its customers to “consider

. . . what you’re getting for your money.” As Starbucks claims, “the little extra you pay for our

coffee,” allows it to buy the highest quality ingredients and create “the right atmosphere to

dream, work and chat in,” because its customers “are buying a cup of coffee from a company

that cares” about them:




                                                12
        Case 1:19-cv-06185-AJN Document 21 Filed 08/23/19 Page 13 of 45




       49.     Starbucks’ message is clear—in exchange for paying a higher, premium price,

customers receive a clean, comfortable environment to enjoy food and beverages that are made

with only the best premium ingredients. Central in that message is that Starbucks will safeguard

the health and well-being of its customers.




                                               13
         Case 1:19-cv-06185-AJN Document 21 Filed 08/23/19 Page 14 of 45




        50.     As the Company has explained:

                [D]oing good is so much a part of who we are as people, a
                company and a brand that our mission and values are
                ingrained in our business strategy.14

        51.     Plaintiffs, who have all been loyal and frequent Starbucks customers, were aware

of the brand that Starbucks established—a caring company with a commitment to the highest

level of quality control in all facets of its business, from the products it sells to the stores in

which it sells them.

        52.     Plaintiffs relied on the brand that Starbucks has sought to establish through its

marketing campaign in New York in paying a premium price for Starbucks’ products over those

of its competitors.

IV.     STARBUCKS EXPOSES ITS CUSTOMERS TO TOXIC CHEMICALS

        A.      The Filthy Condition Starbucks Allows in its Manhattan Stores15

        53.     Starbucks has built a multi-billion dollar brand on its commitment to being a

company that uses only the highest quality ingredients in its products and to provide a clean,

comfortable environment where its customers can enjoy their purchases.

        54.     However, with respect to the Starbucks locations in Manhattan, Starbucks has

knowingly failed to live up to its promises.

        55.     Instead, as alleged in the Fox Complaint, Starbucks stores throughout Manhattan

have been allowed to fall into a state of disrepair resulting from the failure of the Company’s




14
        https://s22.q4cdn.com/869488222/files/doc_financials/annual/2018/2019-Proxy-
Statement.pdf (last visited April 18, 2019)
15
        All of the allegations concerning the unsanitary conditions at Starbucks’ Manhattan
stores contained herein are based on the information contained in Fox, et. al. v. Starbucks Corp.,
19-cv-04650 (the “Fox Complaint”).

                                                   14
        Case 1:19-cv-06185-AJN Document 21 Filed 08/23/19 Page 15 of 45




employees to maintain proper sanitary conditions, such as, inter alia, promptly addressing food

spills, draining standing water and cleaning fecal droppings from rodents.

       56.     Glaringly, as alleged, the unsanitary conditions are often concealed in areas of the

stores not immediately visible or accessible to customers, such as under sinks, behind cabinets

and in the food preparation area. Nevertheless, their proximity to the food and beverages poses a

substantial health hazard that Starbucks has chosen to ignore.

       57.     In some cases, the prevalence of disgusting conditions in certain stores caused the

formation of dangerous mold and growths inimical to the safety of human beings, and garbage is

allowed to remain uncleaned for long enough to become faded and discolored:16




16
      The following photographs were taken by Paul D’Auria, a former Pest Control
Technician who serviced Starbucks’ stores in Manhattan, as described below.

                                                15
         Case 1:19-cv-06185-AJN Document 21 Filed 08/23/19 Page 16 of 45




       58.     These unsanitary conditions create a separate health issue—they form a breeding

ground for flies, cockroaches, fruit flies, silverfish and other insects and pests.

       59.     By way of example only, the following depicts the presence of maggots and the

eggs from fruit flies behind the coffee bar and under a sink in Manhattan locations:




       60.     This is hardly a secret internally at Starbucks. Starbucks’ corporate management

has reportedly been aware of the filthy environments in its Manhattan stores and has steadfastly

refused to address the issue. This failure to take action flies directly in the face of its claim of




                                                  16
        Case 1:19-cv-06185-AJN Document 21 Filed 08/23/19 Page 17 of 45




being “committed to being a deeply responsible company in the communities where we do

business.”17

       61.     Rather than addressing the underlying circumstances that are the root cause of

these infestations, Starbucks has recklessly permitted and allowed its employees to use a toxic

pesticide in its stores to attempt to rid the locations of these problems.

        B.     No-Pest Strips With DDVP

       62.     In order to address the plague of insects that have resulted from the disgusting

conditions in its Manhattan stores, many of the Company’s employees use a product designed by

Spectrum Brands Holdings.

       63.     Specifically, many Starbucks employees in Manhattan have used insecticides

contained in the product sold under the name “Hot Shot No-Pest 2” strips (“No-Pest Strips”),

which are commercially available in many home and garden stores and online:




17
       https://s22.q4cdn.com/869488222/files/doc_financials/annual/2018/2018-Annual-
Report.pdf (last visited April 17, 2019)

                                                  17
        Case 1:19-cv-06185-AJN Document 21 Filed 08/23/19 Page 18 of 45




       64.    As described on its retail labeling:

              Hot Shot No-Pest Strip utilizes controlled release technology to
              slowly diffuse a deep-penetrating vapor in enclosed spaces for
              up to 4 months. The clean, odorless vapor is evenly distributed
              throughout the enclosed treatment area, killing visible and hidden
              insects on contact and preventing new insect infestations while
              you’re away.

       65.    The active ingredient in these No-Pest Strips is the time-released vapor known as

DDVP, which kills insects.

       66.    Each No-Pest Strip is designed to disperse DDVP vapors throughout a 1,200

cubic foot room for a period of up to four months.

       67.    DDVP is a synthetic organic chemical that has been used as an industrial pesticide

for decades. However, DDVP is also poisonous to humans, as borne out by several studies

conducted by governmental agencies.



                                                18
        Case 1:19-cv-06185-AJN Document 21 Filed 08/23/19 Page 19 of 45




       68.      As explained by the CDC, “Dichlorvos can chemically react with an important

enzyme in your brain and nerves called acetylcholinesterase and stop them from working

properly. When this happens, signals sent between your nerve cells and to your muscles are

disrupted.”18

       69.      Among the symptoms associated with DDVP exposure are: loss of bladder

control, muscle tremors, labored breathing, nausea, anxiety, diarrhea, muscle weakness,

convulsions and paralysis.19

       70.      More severe exposure “can result in coma, inability to breathe and death.”20

       71.      The toxic effects of DDVP on humans is significantly exacerbated when the

chemical is ingested orally, such as when consumed through food or water. DDVP symptoms

through oral exposure are much more pronounced and appear at a significantly higher rate.21

       72.      As a result, DDVP, and No-Pest Strips in particular, do not belong anywhere that

food preparation or consumption activities occur.

       73.      In addition to its other symptoms, the Environmental Protection Agency (“EPA”)

has identified DDVP as a “probable carcinogen” in humans.22

       74.      The U.S. Department of Health and Human Services has also found that DDVP

may reasonably be anticipated to be a substance that causes cancer.23

       75.      The CDC recommends that DDVP only be used in an enclosed space when any

humans present are given a respirator or other breathing apparatus.24



18
       https://www.atsdr.cdc.gov/toxprofiles/tp88.pdf (last visited April 28, 2019).
19
       Id.
20
       Id.
21
       Id.
22
       https://www.epa.gov/sites/production/files/2014-05/documents/table1.pdf (last visited
April 28, 2019).
23
       https://www.atsdr.cdc.gov/toxprofiles/tp88.pdf (last visited April 28, 2019).

                                                19
         Case 1:19-cv-06185-AJN Document 21 Filed 08/23/19 Page 20 of 45




        76.    As the CDC has explained, even short term exposure to DDVP could have

potentially lethal consequences to humans:

               “[DDVP] may cause effects on the central nervous system.
               Cholinesterase inhibitor. Exposure above the OEL
               (Occupational Exposure Limit) may result in death.”

     (Emphasis added).

        77.    The packaging of the No-Pest Strips itself confirms this fact, warning to

customers that it: “May be fatal if swallowed . . . not to be taken internally by humans.”

        C.     Starbucks’ Pervasive Misuse of No-Pest Strips Throughout Manhattan

        78.    Given the lethal danger it poses to humans, the warnings contained on every box

of No-Pest Strips makes clear that it is not to be used anywhere humans may be present.

        79.    In fact, No-Pest Strips can only be used in unoccupied structures, “provided that

they are unoccupied for more than four months immediately following placement of a pest strip,”

which is the full amount of time that they emit DDVP.

        80.    This four-month period coincides with the amount of time that the No-Pest Strips

emit DDVP.

        81.    Put another way, according to the manufacturer’s own explicit warnings, it is

unacceptably dangerous for human beings to occupy a space contaminated with DDVP,

irrespective of the quantity of DDVP to which they were exposed.

        82.    Additionally, because the effects of DDVP are particularly severe when ingested

orally, the labeling clearly warns:

               “Do not use in the food/feed areas of food/feed processing or
               food/feed manufacturing or food/feed service establishments,”
               and “Do not use in kitchens, restaurants or areas where food is
               prepared or served.”


24
        http://www.aresok.org/npg/nioshdbs/npg/npgd0202.htm (last visited April 28, 2019).

                                                20
        Case 1:19-cv-06185-AJN Document 21 Filed 08/23/19 Page 21 of 45




       83.     More importantly, Starbucks itself is well aware of the dangers associated with

DDVP. The internal documentation provided by Starbucks to its “producers, processors and

suppliers” recognizes that DDVP has been classified as a “Highly Hazardous” Pesticide by the

World Health Organization.
       84.
               Accordingly, Starbucks purports to have a “zero tolerance” policy for the use of

DDVP during its supply chain process, including for use by the farmers and producers from

which it sources its beans.25
       85.
               Incredibly, however, Starbucks does not follow such strict standards when it

comes to the use of this toxic chemical in its stores, where it directly comes into contact with the

Company’s customers and contaminates the food and/or drinks that they consume.26

       86.     Instead, as has been alleged in the Fox Complaint, throughout the last three years,

Starbucks has systematically allowed its employees to use No-Pest Strips throughout its

Manhattan stores, ostensibly to treat the insect infestations that resulted from the unsanitary

conditions that are present.

       87.     Just as reckless, the Fox Complaint makes clear that Starbucks has made no effort

to control where they were placed in the stores. By way of example only, though Starbucks

claims that its bakery products contain “no artificial dyes or flavors,” DDVP strips are among the

items Starbucks permits next to its food, where the DDVP contaminates the baked goods:




25
        See “C.A.F.E. Practices Verifier and Inspector Operations Manual v5.3,” Starbucks
Coffee Company, Oct. 2017, at p. 68 (emphasis added).
26
        All of the allegations concerning the misuse of No Pest Strips in Starbucks’ Manhattan
stores contained herein the Fox Complaint.

                                                 21
        Case 1:19-cv-06185-AJN Document 21 Filed 08/23/19 Page 22 of 45




       88.    These No-Pest Strips, which are designed to emit enough DDVP to cover a 1,200

cubic foot room, are instead sealed in an approximately 3’x2’ enclosed space, coating the bakery

items therein with a dangerous amount of poison.


                                               22
          Case 1:19-cv-06185-AJN Document 21 Filed 08/23/19 Page 23 of 45




          89.   Similarly, No-Pest Strips are placed next to the actual food preparation

equipment, where they contaminate any food made at Starbucks:




          90.   No-Pest Strips have also been placed under store counters (next to active mouse

traps):




                                                 23
        Case 1:19-cv-06185-AJN Document 21 Filed 08/23/19 Page 24 of 45




       91.    No-Pest Strips have also been placed adjacent to air vents, where the toxic

chemicals would be more widely dispersed throughout the store, increasing the exposure of its

customers and products to DDVP:




                                              24
        Case 1:19-cv-06185-AJN Document 21 Filed 08/23/19 Page 25 of 45




       92.     In addition, although the warning label on the No-Pest Strips specifically states

that multiple strips must be kept “at least 10 ft. apart,” Starbucks has allowed its employees to

pile as many as half a dozen on top of each other:


                                                 25
        Case 1:19-cv-06185-AJN Document 21 Filed 08/23/19 Page 26 of 45




       93.    In placing so many No-Pest Strips in such close proximity, Starbucks multiplies

the amount of DDVP emitted into the atmosphere, and thus, the risk of toxic exposure to its

customers, to increase exponentially.

       94.    The following are a handful of examples of the blatant misuse of No-Pest Strips

throughout Starbucks stores in Manhattan:



                                               26
Case 1:19-cv-06185-AJN Document 21 Filed 08/23/19 Page 27 of 45




                              27
Case 1:19-cv-06185-AJN Document 21 Filed 08/23/19 Page 28 of 45




                              28
Case 1:19-cv-06185-AJN Document 21 Filed 08/23/19 Page 29 of 45




                              29
         Case 1:19-cv-06185-AJN Document 21 Filed 08/23/19 Page 30 of 45




        95.    Irrespective of where the specific No-Pest Strips were located, in all these

photographs they were each within feet of customers, including, upon information and belief,

Plaintiffs.

        96.    These customers were completely oblivious to the fact that every second they

remained in Starbucks brought with it additional exposure to a dangerous poison in the air they

breathed and in the products they consumed.

V.      STARBUCKS’ CORPORATE MANAGEMENT IS AWARE OF THE
        FLAGRANT MISUSE OF NO-PEST STRIPS IN ITS MANHATTAN
        LOCATIONS AND REFUSES TO TAKE REMEDIAL ACTION27

        97.    Paul D’Auria worked as a licensed, certified Pest Control Technician in New

York City for more than 21 years until his retirement in June 2018.

        98.    For approximately 15 of those years, Mr. D’Auria worked for AVP Termite &

Pest Control of New York, Inc. (“AVP”), an extermination services provider based in New York

City.

        99.    Through AVP, Mr. D’Auria was the Pest Control Technician primarily

responsible for servicing Starbucks.

        100.   Since 2013, it has been Mr. D’Auria’s responsibility to provide routine, regularly

scheduled pest control and extermination services at almost all of the Starbucks stores located in

Manhattan. The Company’s stores were his exclusive, full-time account.

        101.   Mr. D’Auria was also responsible for answering any emergency calls that might

come in as a result of a sudden, unexpected infestation at a particular store in Manhattan.

        102.   As a result of his position, Mr. D’Auria visited nearly every Starbucks store in

Manhattan on multiple occasions between 2013 and his retirement in June 2018.



27
        Again, the allegations herein are based on public allegations in the Fox complaint.

                                                30
        Case 1:19-cv-06185-AJN Document 21 Filed 08/23/19 Page 31 of 45




        103.   In his capacity as Pest Control Technician for Starbucks, Mr. D’Auria personally

observed the repeated use of No-Pest Strips throughout Starbucks’ Manhattan stores over the last

three years.

        104.   During his visits to these stores, Mr. D’Auria would photograph examples of the

No-Pest Strips at various Starbucks locations and include them as evidence supporting his

written complaints concerning their improper usage.

        105.   As has been publicly reported, Mr. D’Auria personally observed that “Starbucks

management personnel routinely placed numerous sets of DDVP No-Pest Strips within virtually

each of the more than 100 stores that he serviced.”28

        106.   As an expert in the field, and after having contracted lymphoma from exposure to

airborne toxins following the September 11, 2001 World Trade Center attack, Mr. D’Auria is

particularly wary of the effects of dangerous toxins in the environment.

        107.   Accordingly, Mr. D’Auria immediately recognized the harm that indiscriminately

exposing customers to DDVP would cause them and repeatedly escalated his concerns to his

supervisor, Jill Shwiner, who was the Director of Operations for AVP from 1990 through late

2018.

        108.   Ms. Shwiner also personally observed the use of No-Pest Strips while on-site at

various Starbucks locations and communicated her objections in person on those occasions.

        109.   Together, Mr. D’Auria and Ms. Shwiner repeatedly complained to members of

Starbucks management about the improper and flagrantly dangerous use of DDVP at locations

throughout Manhattan.




28
        See Fox Complaint at ¶46.

                                                31
        Case 1:19-cv-06185-AJN Document 21 Filed 08/23/19 Page 32 of 45




       110.   Ms. Shwiner and/or Mr. D’Auria delivered such written warnings to Starbucks

Regional and/or District Managers, inter alia, on or around: May 29, 2016; July 18, 2016;

August 1, 2016; August 10, 2016; October 25, 2016; March 1, 2017; June 28, 2017; July 5,

2017; September 11, 2017; September 26, 2017; October 15, 2017; October 17, 2017; January

16, 2018; March 17, 2018; and April 18, 2018.

       111.   Just by way of example, the warnings made by Ms. Shwiner and Mr. D’Auria

included the following complaints about the use of No-Pest strips in Manhattan Starbucks stores:

             “[N]o pest strips were bought by Starbucks and placed on top of cabinets and
              should be removed.”

             “My tech or myself are down under cabinets working and work over and find
              we’ve been working next to the strips breathing in the chemical not to
              mention the fact that they aren’t allowed in food establishments.”

             “Recently there has been an increasing amount of stores we find them in. The
              product label clearly states it’s a violation to use this product in food
              establishment.”

             Warning that DDVP strips have been repeatedly “found in FOH under counters
              hanging from pipes or on floor, on top of high cabinets near vents, one was
              recently found inside a pastry[]case.”

             “These are against the law to have in food establishments. The active
              pesticide in strip, Dichlorvos, is toxic.”

             “[U]nder the pastry case at motor was a brand new pet strip with DDVP
              which should never be used in food establishments. The motor fan was
              probably circulating vapors throughout the store.”

             Referencing, among other things: “the improper use of this product and the
              liability that it creates” as a result of the hazard to employees and others subject
              to exposure in Starbucks stores.

             Emphasizing, among other things, that additional No-Pest Strips were discovered
              on consecutive days in multiple stores and urging Starbucks’ Regional Quality


                                                32
        Case 1:19-cv-06185-AJN Document 21 Filed 08/23/19 Page 33 of 45




               Assurance Manager to reiterate to Store Managers that “these are illegal to use[,]
               let alone toxic.”

              “This is a serious hazard for those touching it and as well as those in the area. The
               use of these strips has increased. This is [a] serious environmental issue.
               Dichlorvos is an organophosphate which affects the cholinesterase levels in
               the brain and it interferes with proper working of the nervous system in
               insects as well as humans.”

              “A pest strip was hidden under the bagels.”

              “DDVP strip was found in the pastry case.”

(Emphasis added).

       112.    Even recently, Starbucks was also independently informed about its improper use

of pesticides in its Manhattan stores by the Department of Health, which has cited it for

“Pesticide use not in accordance with label or applicable laws”:




       113.    Despite being repeatedly made aware of the dangerous and toxic risk to which it

was subjecting its customers, Starbucks ignored the complaints and continued to allow its

managers to use the No-Pest Strips in its stores.

       114.    In fact, Starbucks’ Regional Quality Assurance Manager admitted to Ms. Shwiner

in October 2017 that Starbucks personnel had failed to internalize “the importance of breaking

this habit” and instead continued to misuse DDVP in Manhattan-area stores with impunity.




                                                33
          Case 1:19-cv-06185-AJN Document 21 Filed 08/23/19 Page 34 of 45




       115.    Upon information and belief, Starbucks continues to use these No-Pest Strips in

its stores in Manhattan to this day, having made the decision that it is more cost effective to pay

for the strips than clean up the underlying root cause of the infestations—the unsanitary

conditions that pervade its Manhattan stores.

       116.    In doing so, Starbucks has intentionally and wantonly exposed its customers to

toxic chemicals with a complete disregard for the impact on their customers’ health.

                           NAMED PLAINTIFFS’ ALLEGATIONS

       117.    Plaintiffs are all loyal Starbucks customers who visited the Company’s Manhattan

locations and purchased Starbucks food and beverages over the last three years, making them all

victims of Starbucks’ false and misleading statements and fraudulent concealment of material

information related to its products.

       118.    As a result, rather than purchasing premium products in a superior environment,

Plaintiffs have purchased inferior, poisoned products in an environment where the air is

permeated by a chemical the CDC has expressly stated is extremely harmful and dangerous to

humans.

       119.    Upon information and belief, Plaintiffs were all present and paid a premium for

purchases at Starbucks stores in Manhattan at a time in which they were using No-Pest Strips.

As a result, Plaintiffs were all exposed to dangerous and toxic amounts of DDVP.

       120.    Mr. George has visited Starbucks locations in Manhattan several times a month

over the last three years, varying his orders between a Grande Black Coffee, Tall Hot Chocolate,

a croissant or a side of fruit. Mr. George purchased products at Starbucks because he was under

the impression from Starbucks’ numerous marketing and advertisement statements that he was

purchasing premium products in a premium environment.




                                                 34
        Case 1:19-cv-06185-AJN Document 21 Filed 08/23/19 Page 35 of 45




       121.   Ms. Chandra has visited Starbucks locations throughout Manhattan approximately

once per week over the last three years where she has often enjoyed the Blonde Roast, the

Pumpkin Spice Latte and/or a breakfast sandwich. Ms. Chandra purchased products at Starbucks

because she was under the impression from Starbucks’ numerous marketing and advertisement

statements that she was purchasing premium products in a premium environment.

       122.   Ms. Jame has visited Starbucks locations throughout Manhattan several times per

week over the last three years, favoring a Grande Iced Triple Espresso or a Trenta Green Iced

Tea. Ms. Jame purchased products at Starbucks because she was under the impression from

Starbucks’ numerous marketing and advertisement statements that she was purchasing premium

products in a premium environment.

       123.   Ms. Maley has visited Starbucks stores throughout Manhattan on a near daily

basis over the last three years, where she customarily orders a Venti Caramel Macchiato or a

Grande Almond Milk Matcha Latte. Ms. Maley purchased products at Starbucks because she

was under the impression from Starbucks’ numerous marketing and advertisement statements

that she was purchasing premium products in a premium environment.

       124.   Ms. Boddie has visited Starbucks locations throughout Manhattan several times a

month over the last three years, and orders different products depending on her mood. Among

her favorite drinks are the Starbucks Cold Brew, the Caramel Latte and the Pumpkin Spice Latte.

Ms. Boddie purchased products at Starbucks because she was under the impression from

Starbucks’ numerous marketing and advertisement statements that she he was purchasing

premium products in a premium environment.

       125.   Mr. Louis has visited Starbucks stores throughout Manhattan at least twice a week

over the last three years where he most often orders a Grande Hazelnut Coffee. Mr. Louis




                                               35
        Case 1:19-cv-06185-AJN Document 21 Filed 08/23/19 Page 36 of 45




purchased products at Starbucks because he was under the impression from Starbucks’ numerous

marketing and advertisement statements that he was purchasing premium products in a premium

environment.

       126.    Mr. Leach has visited Starbucks locations throughout Manhattan several times a

week over the last three years and most commonly orders a Grande Green Tea and a cheese

Danish. Mr. Leach purchased products at Starbucks because he was under the impression from

Starbucks’ numerous marketing and advertisement statements that he was purchasing premium

products in a premium environment.

       127.    Up until May 2018, while he lived in New York, Mr. Folan visited Starbucks

locations throughout Manhattan several times a week, usually ordering a Venti Sugar-free

Vanilla Latte. Mr. Folan purchased products at Starbucks because he was under the impression

from Starbucks’ numerous marketing and advertisement statements that he was purchasing

premium products in a premium environment.

       128.    Ms. Vairo lived in New York until July 2016, during which time she visited

Starbucks locations in Manhattan on a daily basis. Her preferred order was a Venti Vanilla Latte

or a Venti Blonde Roast with extra soy. Ms. Vairo purchased products at Starbucks because she

was under the impression from Starbucks’ numerous marketing and advertisement statements

that she was purchasing premium products in a premium environment.

       129.    Ms. Attieh has visited Starbucks locations throughout Manhattan several times a

month for the last three years where she orders either an Iced Java Chip or an Iced Caramel

Frappuccino. Ms. Attieh purchased products at Starbucks because she was under the impression

from Starbucks’ numerous marketing and advertisement statements that she was purchasing

premium products in a premium environment.




                                               36
         Case 1:19-cv-06185-AJN Document 21 Filed 08/23/19 Page 37 of 45




        130.    Mr. Carobene has visited Starbucks locations in Manhattan several times over the

last three years, varying his orders between a Grande Black Coffee, a croissant or a cookie. Mr.

Carobene purchased products at Starbucks because he was under the impression from Starbucks’

numerous marketing and advertisement statements that he was purchasing premium products in a

premium environment.

        131.    Given the pervasiveness of Starbucks’ advertising campaigns, Plaintiffs were all

aware of Starbucks’ statements claiming to offer its customers premium products containing only

the highest quality ingredients.

        132.    Similarly, Plaintiffs were aware of the statements and advertisements from the

Company equating the Starbucks experience with a safe and clean environment in which its

customers could spend time enjoying these so-called premium products.

        133.    As a result of these statements and advertisements, Plaintiffs expected that they

were purchasing premium products in a safe, clean environment; but Starbucks concealed that

that was not what they were actually selling. Plaintiffs did not get what they bargained for.

        134.    To the contrary, the food and beverages Plaintiffs purchased would not have had

any value to them and would not have been purchased at all had Starbucks informed them that

such products contained a poisonous chemical.

        135.    Beyond merely spending money on the products from Starbucks, Plaintiffs also

paid a premium cost, over and above what they would have spent on similar food and beverages,

to enjoy Starbucks products.

        136.    Plaintiffs also would not have entered Starbucks’ stores in Manhattan to purchase

any products if they were made aware of the fact that being in these stores alone exposed them to

a toxic, potentially lethal, poison.




                                                 37
        Case 1:19-cv-06185-AJN Document 21 Filed 08/23/19 Page 38 of 45




       137.    Collectively, Plaintiffs purchased products at numerous Manhattan stores,

including, but not limited to, the Starbucks stores located at:

              13-25 Astor Pl, New York, NY 10003;

              25 Union Square West, New York, NY 10003;

              10 Waverly Pl, New York, NY 10003;

              222 Broadway, New York, NY 10007;

              393 3rd Ave, New York, NY 10016;

              296-300 3rd Ave, New York, NY 10010;

              4 W 21st St, New York, NY 10010;

              80 Delancey St, New York, NY 10002;

               482 West Broadway, New York, NY 10012;

              14 Wall Street, New York, NY 10005;

              250 W 57th St, New York, NY 10107;

              301 W 145th St, New York, NY 10039;

              325 W 49th St, New York, NY 10019;

              871 8th Ave, New York, NY 10019;

              1449 2nd Ave, New York, NY 10021;

              1488 3rd Ave #A, New York, NY 10028;

              1261 Lexington Ave, New York, NY 10028;

              1142 Madison Ave, New York, NY 10028;

              125 Chambers St, New York, NY 10007;

              180 W Broadway, New York, NY 10013;

              684 6th Ave, New York, NY 10010;


                                                 38
        Case 1:19-cv-06185-AJN Document 21 Filed 08/23/19 Page 39 of 45




              1095 Lexington Ave, New York, NY 10075;

              245 E 80th St, New York, NY 10075;

              1128 3rd Ave, New York, NY 10065;

              822 Lexington Ave, New York, NY 10065;

              1542 3rd Ave, New York, NY 10028;

              731 Lexington Ave, New York, NY 10022;

              135 E 57th St, New York, NY 10022;

              875 6th Ave, New York, NY 10001;

              510 6th Ave, New York, NY 10001;

              49 ½ 1st Ave, New York, NY 10003;

              1500 Broadway, New York, NY 10036;

              1077 3rd Ave, New York, NY 10065;

              1585 Broadway, New York, NY 10036; and

              5 E 40th St, New York, NY 10017

        138.   Upon information and belief, all of these stores used No-Pest Strips in the last

three years, thereby exposing Plaintiffs, and other customers, to toxic and harmful levels of

DDVP.

        139.   What Plaintiffs did not, and could not know, however, is that Starbucks’

statements about its so-called premium products were knowingly false and misleading. Contrary

to what Starbucks’ advertising claimed, the Company allowed its employees to use a poisonous

pesticide in its stores knowing DDVP was toxic, and potentially lethal, to its customers.




                                                39
        Case 1:19-cv-06185-AJN Document 21 Filed 08/23/19 Page 40 of 45




       140.    As a result of Starbucks’ misleading conduct, upon information and belief,

Plaintiffs were exposed to a dangerous amount of a poison in the air they breathed throughout

their time in the Company’s stores in Manhattan.

       141.    Additionally, because the DDVP was dispersed through the air, and kept in close

proximity to the products Starbucks sold, Plaintiffs ingested material and dangerous amounts of

the toxin in the food they ate and the beverages they drank.

       142.    Plaintiffs experienced significant emotional distress as a result of their unwitting

exposure to a chemical that is considered a potentially lethal carcinogen, including, but not

limited to, anxiety that they would develop serious health issues and fear for their physical well-

being as a result of consuming Starbucks’ products.

                                CLASS ACTION ALLEGATIONS

       143.    Plaintiffs seek redress in their individual capacities and on behalf of a Class

consisting of similarly situated consumers. Pursuant to Fed. R. Civ. P. 23(a) and (b)(2) or (b)(3),

Plaintiffs seek Class certification of a Class defined as follows:

               All individuals who purchased a product from a Starbucks
               location in Manhattan that was using No-Pest Strips in the last
               three years.

       144.    Plaintiffs reserve the right to amend or modify the Class definition with greater

specificity or subclass divisions after discovery.

       145.    Excluded from the Class are: (i) any judge presiding over this action and their

family members; (ii) Starbucks, its subsidiaries, successors, or any entity in which Starbucks has

a controlling interest, Starbucks’ current or former employees, officers, or directors; (iii) persons

that properly exclude themselves from the Class; and (iv) the legal representatives, successors, or

assignees of any properly excluded persons.




                                                 40
        Case 1:19-cv-06185-AJN Document 21 Filed 08/23/19 Page 41 of 45




       146.    Numerosity. The potential Class members as defined are so numerous that

joinder of all Class members is impracticable. While the exact number of Class members is

unknown because such information is in the exclusive control of Starbucks, upon information

and belief, the Class is greater than 100,000 individuals.

       147.    Commonality. There are questions of law and fact common to Plaintiffs and the

Class that predominate over any questions affecting only individual Class members. These

common questions of law and fact include, inter alia, whether:

              Starbucks violated New York’s General Business Law § 349;

              Starbucks violated New York’s General Business Law § 350;

              Starbucks engaged in, and continues to engage in, unlawful, deceptive and unfair

               practices that are substantially likely to mislead the public, and therefore members

               of the Class;

              Starbucks engaged in, and continues to engage in, unlawful, deceptive and unfair

               practices in representing to the public, and therefore the Class, that it provides

               clean, comfortable stores that are a safe environment for its customers;

              Starbucks engaged in, and continues to engage in, unlawful, deceptive and unfair

               practices in representing to the public, and therefore the Class, that it controls the

               quality of the products it sells to ensure that they only contain the highest quality

               ingredients that are safe for public consumption;

              Plaintiffs and the Class members paid a premium for Starbucks’ products;

              Starbucks’ knowing and willful exposure of Plaintiffs, and Class members, to a

               toxic, dangerous chemical, caused them to suffer emotional harm;




                                                 41
         Case 1:19-cv-06185-AJN Document 21 Filed 08/23/19 Page 42 of 45




               Starbucks’ deceptive conduct resulted in profits and pecuniary gain received from

                consumers, including Class members;

               Class members are entitled to damages under New York’s General Business Law

                § 349 and § 350;

               Declaratory and injunctive relief is available in this action;

               Plaintiffs and Class members are entitled to injunctive relief, attorneys’ fees and

                costs; and

               Class members are entitled to equitable or any other forms of relief.

        148.    Typicality. Plaintiffs are members of the Proposed Class they seek to represent

and Plaintiffs’ claims are typical of the claims of the Class. Plaintiffs and Class members were

exposed and subjected to Starbucks’ uniform practices and policies surrounding its

misrepresentations to the public that it provides clean, hygienic stores, and safe, healthy products

that has resulted in, and will continue to cause, irreparable harm but for immediate action by the

Court, including, but not limited to, Plaintiffs and Class members paying a premium for

Starbucks’ products, and Plaintiffs and Class members suffering emotional distress from having

been unwittingly exposed to a poison.

        149.    Adequacy of Representation. Plaintiffs will fairly and adequately represent and

protect the interests of the Class members. Plaintiffs’ counsel are competent and experienced in

litigating class actions.

        150.    Superiority of Class Action. A class action is superior to other available

methods for the fair and efficient adjudication of this controversy because joinder of all of the

Class members is impracticable. Furthermore, the adjudication of this controversy through a

class action will avoid the possibility of inconsistent and potentially conflicting adjudication of



                                                  42
          Case 1:19-cv-06185-AJN Document 21 Filed 08/23/19 Page 43 of 45




the asserted claims. There will be no difficulty in the management of this action as a class

action.

          151.   Injunctive and Declaratory Relief. Starbucks’ practices are uniform as to all

Class members. Starbucks has acted or refused to act on grounds that apply generally to the

Class, so that final injunctive or declaratory relief is appropriate with respect to the Class as a

whole.

                                      CLAIMS FOR RELIEF

                                   FIRST CAUSE OF ACTION
                          (Violations of the General Business Law § 349)
                               On Behalf of Plaintiffs and the Class

          152.   Plaintiffs, on behalf of themselves and the Class, reallege and incorporate by

reference all preceding paragraphs as if they were set forth again herein.

          153.   As alleged herein, Defendants have been engaged in consumer-oriented conduct

towards Plaintiffs and the Class that has been false, misleading and deceptive in a material way.

          154.   As alleged herein, Plaintiffs and the Class suffered, and continue to suffer,

damages as a result of the alleged deceptive conduct.

          155.   Defendants’ conduct constitutes a willful violation of GBL §349.

                                  SECOND CAUSE OF ACTION
                          (Violations of the General Business Law § 350)
                               On Behalf of Plaintiffs and the Class

          156.   Plaintiffs, on behalf of themselves and the Class, reallege and incorporate by

reference all preceding paragraphs as if they were set forth again herein.

          157.   As alleged herein, Defendants have engaged in false advertising as defined under

GBL § 350.




                                                  43
          Case 1:19-cv-06185-AJN Document 21 Filed 08/23/19 Page 44 of 45




          158.   As alleged herein, Plaintiffs and the Class suffered, and continue to suffer,

damages as a result of the alleged false advertising.

          159.   Defendants’ conduct constitutes a willful violation of GBL §350.

                         JURY DEMAND AND PRAYER FOR RELIEF

          WHEREFORE, Plaintiffs and members of the Putative Class pray that the Court enter

judgment in their favor and against Defendant, containing the following relief:

          A.     A declaratory judgment that the actions, conduct and practices of Defendant

complained of herein violate the laws of the State of New York;

          B.     An injunction and order permanently restraining Defendant from engaging in such

unlawful conduct;

          C.     An injunction that Defendant cease allowing the use of No-Pest Strips in its

stores;

          D.     Declare this action to be maintainable as a class action pursuant to FRCP 23., and

direct Defendant to provide Plaintiffs with a list of all members of the Class, including all last

known addresses, telephone numbers and e-mail addresses of each such person, so Plaintiffs can

give such persons notice of this action and an opportunity to make an informed decision about

whether to participate in it;

          E.     Designate Plaintiffs as representatives of the Class, and their counsel of record as

class counsel;

          F.     An award of damages in an amount to be determined at trial, plus prejudgment

interest, to compensate Plaintiffs and members of the Class for all monetary and/or economic

damages;

          G.     An award of damages for any and all other monetary and/or non-monetary losses




                                                  44
        Case 1:19-cv-06185-AJN Document 21 Filed 08/23/19 Page 45 of 45




suffered by Plaintiffs and members of the Class in an amount to be determined at trial, plus

prejudgment interest;

       H.      Award punitive and exemplary damages as requested herein, in an amount

sufficient to punish Defendant and deter others from similar wrongdoing;

       I.      Enter judgment for costs and attorneys’ fees, including litigation expenses

reasonably incurred in the prosecution of the action; and

       J.      Such other and further equitable relief as the Court may deem just and proper.

Dated: August 23, 2019
       New York, New York                            Respectfully submitted,

                                                     WIGDOR LLP


                                                     By: ____________________________
                                                            Douglas H. Wigdor
                                                            David E. Gottlieb
                                                            Renan F. Varghese

                                                     85 Fifth Avenue
                                                     New York, NY 10003
                                                     Telephone: (212) 257-6800
                                                     Facsimile: (212) 257-6845
                                                     dwigdor@wigdorlaw.com
                                                     dgottlieb@wigdorlaw.com
                                                     rvarghese@wigdorlaw.com

                                                     Counsel for Plaintiffs and the Proposed
                                                     Class




                                                45
